Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on 62/629,368 with Filing Date 02/12/2018 is acknowledged. 

Claims 1-3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (20150296945).  Douglas teaches an outer layer, a folding edge 122, flap at 416, elongated fastener (zipper 106), a plurality of fasteners at 502. 
Regarding claim 3, note the two zipper tabs at 108.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (6848581).  Cohen teaches an outer layer, a folding edge, flap 76 and fasteners at 36a/36b, elongated zipper at 26 with two zipper tabs in fig. 4.

Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline (2556066).  Cline teaches an outer layer (note the entire surface of the container comprises the outer layer), a folding edge 3, flaps at 51, elongated fasteners (zipper 15),  a plurality of fasteners at 21.
Claims 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Cline rejection as set forth above, and further in view of Robinson (4723657) or Cohen (d461046) or Jacober (5772014) or Cohen (6848581).  Robinson or Cohen’046 or Cohen ‘581 or Jacober teaches an inner panel can be attached such that a free edge of the flap can be positioned .
Regarding claim 16, Cohen ‘581, or Cohen’046, or Jacober teaches that it is known in the art to provide a pocket.  It would have been obvious to one of ordinary skill in the art to provide a pocket on the flap to enable one to store additional contents. 
Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Cline rejections as set forth above, and further in view Wingate, III (20130037428) or Douglas (20150296945).  Wingate or Douglas, each teaches that it is known in the art to provide a fastener with first and second pull tabs.  It would have been obvious to one of ordinary skill in the art to provide a fastener with first and second pull tabs as taught by Wingate or Douglas to provide added security.
Claims 8-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Cline rejections as set forth above, and further in view of Lanum (20100059560) or Roegner (6109442) or MacKinnon (7331461).  Lanum, Roegner or MacKinnon, each teaches that it is known in the art to provide elastic loops in different orientations.  It would have been obvious to one of ordinary skill in the art to provide 4 elastic loops forming slots to provide the holding means for the contents. 
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Cline rejections as set forth above, in view of Tabor et al. (20180339660) or Mogil (6092661).  Tabor or Mogil, each teaches that it is known in the art to provide a key holder with a flexible strap .
Claims 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Cline rejections, as set forth above, and further in view of Kosowicz (20190053593).  Kosowicz teaches that it is known in the art to provide a wrist strap comprising a flexible and a clasp 113 and the eyelet 117 (grommet).  It would have been obvious to one of ordinary skill in the art to provide a wrist strap as taught by Kosowicz to provide an alternative means for holding onto the device.
With respect to the wrist strap being connected to the rim, note that Kosowicz teaches the strap at a rim portion of a device.  It would have been obvious to one of ordinary skill in the art to provide the wrist strap as taught by Kosowicz on the rim portion of Caruth would have been obvious to provide the desired location for attaching the wrist strap.


Claims 1, 2, 4, 6, 14, 16,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruth (20130233741), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Caruth in view of McComb (665256), Robinson (4723657) or Bernhaum (6644448).  Caruth 

The leaflets 30 secure to the interior surfaces of the case using an L-bracket 31 or hook and eyelet 33, whereby each corner of the leaflet is secured thereby to prevent relative movement between the leaflet 30 and the case interior surface.  This also allows a user to access the interior pouches 43 and expand each pouch opening 49 without the leaflets pulling away from the case interior surface during use.  As an alternative, the leaflets may be secured to the case interior using a number of different securement means, including hook and loop fasteners, snaps or other suitable means.

With respect to a fixed edge with at least one flap position opposite a free edge.  Note that this limitation does not impart any structure over the attachment in Caruth.  Note that with flap 30 can be fixed on one side by the disclosed fasteners, and the other side having a free edge when the fasteners are unfastened (see similar structures in Harmon (5052555).  
In the alternative, Bernhaum teaches that it is known in the art to provide a flap fixed at one end the other having a free end being removably attached at 12f, 412f, 512f, 612f, figs. 19, 26, etc.  McComb also teaches that it is known in the art to provide flaps 2 fixed at one end the other having a free end being removably attached at 11 in fig. 3. Robinson also teaches that it is known in the art to provide flaps 2 fixed at one end the other having a free end being removably attached at 11 in fig. 3.  
It would have been obvious to one of ordinary skill in the art to provide inner pockets flaps of Caruth fixed at one end the other having a free end being removably attached as taught by McComb, Robinson or Bernhaum to keep the contents together.
Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Caruth rejections as set forth above, in view of Wingate, III (20130037428).  Wingate teaches that it is known in the art to provide a fastener with first and second pull tabs at 102, fig. 2.  It would have .
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Caruth rejections as set forth above, in view of Tabor et al. (20180339660) or Mogil (6092661).  Tabor or Mogil, each teaches that it is known in the art to provide a key holder with a flexible strap with a fixed end and a key ring being connected to the free end of the flexible strap.  It would have been obvious to one of ordinary skill in the art to provide a provide a key holder with a flexible strap with a fixed end connected to the inside of a container and a key ring being connected to the free end of the flexible strap to accommodate a key.   With respect to the strap being connected adjacent the fixed end of the at least one flap, it would have been obvious to one of ordinary skill in the art to provide the strap connected adjacent the fixed end of the at least one flap to provide the desired location for accessing the strap and the key easily.
Claims 8-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Caruth rejections as set forth above, and further in view of Lanum (20100059560) or Roegner (6109442) or MacKinnon (73331461).  Lanum, Roegner or MacKinnon, each teaches that it is known in the art to provide elastic loops in different orientations.  It would have been obvious to one of ordinary skill in the art to provide 4 elastic loops forming slots to provide the holding means for the contents. 
Claims 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Caruth rejections, as set forth above, and further in view of Kosowicz (20190053593).  Kosowicz teaches that it is known in the art to provide a wrist strap comprising a flexible and a clasp 113 and the eyelet 117 (grommet).  It would have been obvious to one of ordinary skill in .
With respect to the wrist strap being connected to the rim, note that Kosowicz teaches the strap at a rim portion of a device.  It would have been obvious to one of ordinary skill in the art to provide the wrist strap as taught by Kosowicz on the rim portion of Caruth would have been obvious to provide the desired location for attaching the wrist strap. 

Claims 1, 2, 4, 5, 8-11, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (3397706) in view of McComb (665256), Hogan teaches an outer layer, a folding edge, flap at 20 elongated fastener (zipper).  Hogan meets all claimed limitations except for the fasteners.  McComb teaches that it is known in the art to provide fasteners at 11/12 for securing the two flaps.  It would have been obvious to one of ordinary skill in the art to provide fasteners as taught by McComb to provide added security.
Regarding claims 4 and 14, it would have been obvious to one of ordinary skill in the art to provide an additional flaps to provide added storage.
Regarding claim 9, note at least some restraints at 30 or 36 parallel to the folding edge.
Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Hogan rejections as set forth above, in view of Wingate, III (20130037428).  Wingate teaches that it is known in the art to provide a fastener with first and second pull tabs at 102, fig. 2.  It would have been obvious to one of ordinary skill in the art to provide a  fastener with first and second pull tabs as taught by Wingate to provide added security.
Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Hogan rejections as set forth above, in view of Roegner (6481577) or Costanity (D790211).  It would .
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Hogan rejections as set forth above, in view of Tabor et al. (20180339660) or Mogil (6092661).  Tabor or Mogil, each teaches that it is known in the art to provide a key holder with a flexible strap with a fixed end and a key ring being connected to the free end of the flexible strap.  It would have been obvious to one of ordinary skill in the art to provide a provide a key holder with a flexible strap with a fixed end connected to the inside of a container and a key ring being connected to the free end of the flexible strap to accommodate a key.   With respect to the strap being connected adjacent the fixed end of the at least one flap, it would have been obvious to one of ordinary skill in the art to provide the strap connected adjacent the fixed end of the at least one flap to provide the desired location for accessing the strap and the key easily.
Claims 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Hogan rejections, as set forth above, and further in view of Kosowicz (20190053593).  Kosowicz teaches that it is known in the art to provide a wrist strap comprising a flexible and a clasp 113 and the eyelet 117 (grommet).  It would have been obvious to one of ordinary skill in the art to provide a wrist strap as taught by Kosowicz to provide an alternative means for holding onto the device.
With respect to the wrist strap being connected to the rim, note that Kosowicz teaches the strap at a rim portion of a device.  It would have been obvious to one of ordinary skill in the art to provide the wrist strap as taught by Kosowicz on the rim portion of Caruth would have been obvious to provide the desired location for attaching the wrist strap. 
Claims 1, 2, 4, 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over McComb (665256) in view of Yamamoto et al. (6161979). McCom teaches an outer layer, a folding edge, flaps and fasteners at 11/12 for securing the two flaps.  McComb meets all claimed limitations except for the elongated fastener.  It would have been obvious to one of ordinary skill in the art to provide and elongated fastener as taught by Yamamoto to provide added security.
Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the McComb rejections as set forth above, in view of Roegner (6481577) or Costanity (D790211).  It would have been obvious to one of ordinary skill in the art to provide a fastener on the inner flap pockets of McComb as taught by Roegner, at 52 or Costanity (fig. 7) to provide added security and to prevent loss.
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the McComb rejections as set forth above, in view of Tabor et al. (20180339660) or Mogil (6092661).  Tabor or Mogil, each teaches that it is known in the art to provide a key holder with a flexible strap with a fixed end and a key ring being connected to the free end of the flexible strap.  It would have been obvious to one of ordinary skill in the art to provide a provide a key holder with a flexible strap with a fixed end connected to the inside of a container and a key ring being connected to the free end of the flexible strap to accommodate a key.   With respect to the strap being connected adjacent the fixed end of the at least one flap, it would have been obvious to one of ordinary skill in the art to provide the strap connected adjacent the fixed end of the at least one flap to provide the desired location for accessing the strap and the key easily.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns  (20110259485).  Burns teaches an outer layer, a folding edge, flap 22 and fasteners at 24, elongated zipper at 16 with two zipper taps in fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733